DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 12, 35, 44, 44’, 45, 54, 55, L2, and LA1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 33, 333 (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Numeral 45 is used in the specification to designate both “first predetermined ventilation pattern 45” and “communication means 45”
Pg. 15, Ln. 5 reads “stores 11” which the number 11 should be deleted
Appropriate correction is required.
Claim Objections
Claim(s) 6-7, 10, and 17-20 is/are objected to because of the following informalities:
Claim 6, Ln. 2 recites “a specific EIT pixel” which should read “the specific EIT pixel” following the earlier recitation in Ln. 1
Claim 7, Ln. 3 recites “a specific EIT pixel” which should read “the specific EIT pixel” following the earlier recitation in Ln. 1
Claim 10, Ln. 3 recites “a value specified by the ventilator” which should read “the value specified by the ventilator” following the earlier recitation in Ln. 1
Claim 17, Ln. 2-3 recites “the respiration-dependent deformation” which should read “a respiration-dependent deformation” as it is a first introduction
Claim 18, Ln. 3 recites “the tidal volume” which should read “a tidal volume” as it is a first introduction
Claim 18, Ln. 4 recites “the respiratory cycle” which should read “a respiratory cycle” as it is a first introduction
Claim 19, Ln. 13-14 recites “a first ventilation pattern” which should read “the first predetermined ventilation pattern” following after the earlier recitation in Ln. 5
Claim 20, Ln. 3 recites “the PEEP” which should read “PEEP” as it is a first introduction
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-8, 13, 15, and 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “the device is configured” in Ln. 1 which deems the claim indefinite. There are three prior distinct “device” recitations which leaves it unclear which of the prior devices the limitation is intending to refer to. The limitation appears intended toward one of the prior devices which utilizes programming in control unit 21.
Claim 4 recites the limitation “the device is configured” in Ln. 1 which deems the claim indefinite. There are three prior distinct “device” recitations which leaves it unclear which of the prior devices the limitation is intending to refer to. The limitation appears intended toward one of the prior devices which utilizes programming in control unit 21.
Claim 5 recites the limitation “the device is configured” in Ln. 1 which deems the claim indefinite. There are two prior distinct “device” recitations which leaves it unclear which of the prior devices the limitation is intending to refer to. The limitation appears intended toward the prior device which utilizes programming in control unit 21.
Claim 6 recites the limitation “the device is configured” in Ln. 1 which deems the claim indefinite. There are two prior distinct “device” recitations which leaves it unclear which of the prior devices the limitation is intending to refer to. The limitation appears intended toward the prior device which utilizes programming in control unit 21.
Claim 7 recites the limitation “the device is configured” in Ln. 1 which deems the claim indefinite. There are two prior distinct “device” recitations which leaves it unclear which of the prior devices the limitation is intending to refer to. The limitation appears intended toward the prior device which utilizes programming in control unit 21.
Claim 8 recites in Ln. 1-8 an exact replica of the limitations of claim 1, Ln. 2-9 upon which it depends. It is thus unclear why the claim repeats what is already previously recited. For the purposes of examination the beginning of claim 8 will be treated as an inadvertent duplication of claim 1.
Claim 13 recites the limitation “a relevant lung area is initially identified” in Ln. 1 which deems the claim indefinite. There is no context in the claim to provide an understanding for what is meant by “initially identified.” What is the lung area being identified for or about? What makes the lung area relevant? What is the term “initially” being used to indicate? One of ordinary skill in the art would thus be left to question what are the metes and bounds being established by the claim. The specification does not appear to provide a clear understanding as to what concept the instant claim is attempting to cover.
Claim 15 recites “A ventilator configured and embodied for use in the system of claim 1” which deems the claim indefinite. The particular language “configured and embodied for use in” appears to indicate the recited ventilator is a particular element of the overall system recited in claim 1. However, in order to comply with the requirements of 35 U.S.C. 112(d) a dependent claim must include all limitations of the claim upon which it depends. It is thus unclear in the instant claim based upon how the preamble is written whether applicant is attempting to a) claim the ventilator as separate from the system of claim 1 or b) as an element within the system of claim 1. Only the second option properly complies with 35 U.S.C. 112(d). A suggested amending of the claim would be “The system of claim 1, wherein the system further comprises the ventilator” such that the ventilator is positively recited as an element of the system (and using “the ventilator” following after Ln. 2 of claim 1). This interpretation will be applied to the below examination.
Claim 17 recites the limitation “the global strain of the lungs” in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the limitation will be interpreted as reading “the local strain of the lungs,” as recited in claim 1. (Further, it appears applicant is intending to improve over the prior art which uses global strain instead of local strain (Pg. 5, Ln. 1-5)).
Claim 17 recites the limitation “the EIT information” in Ln. 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the limitation will be interpreted as reading “EIT information” although applicant may wish to consider if other terminology from claim 1 should be used.
Claim 18 recites the limitation “the EIT information” in Ln. 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the limitation will be interpreted as reading “EIT information” although applicant may wish to consider if other terminology from claim 1 should be used.
Claim 19 recites the limitation “a (programmable) control device (closed-loop control device)” in Ln. 2-3 which deems the claim indefinite. It is unclear why parentheses are used in the limitation. Is the limitation claiming just a control device or a programmable closed-loop control device?
Claim 19 recites several limitations which appear drawn to structures already recited in claim 1 but using different terminology and without a clear connection between the recitations of the instant claim and those of claim 1. For example, is the control device of the instant claim the same as the “device for assigning …, dividing …, and assigning …” in claim 1? And are the “at least one sensor device that is spatially separated from the ventilator” and the “EI sensor device” actually both the same as the “device for electrical impedance tomography (EIT)” in claim 1? Applicant should amend the claim to make clear relation between the terminology of the instant claim and that of claim 1.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for electrical impedance tomography (EIT), which device is configured to capture an electrical impedance distribution along at least one two-dimensional section through a human thorax” in claims 1 and 11, “a device for assigning the captured electrical impedance distribution, dividing the captured electrical impedance distribution at different times during the artificial ventilation into a multiplicity of EIT pixels, and assigning a specific value of the electrical impedance at a specific time to a specific EIT pixel” in claim 1, and “a device for determining a local strain value, which device is configured to determine at least one end-inspiratory electrical impedance (ZINSP) of the specific EIT pixel and one end-expiratory electrical impedance (ZEXSP) of the specific EIT pixel” in claims 2 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “device for electrical impedance tomography (EIT)” is best understood from the specification as at least: sensor device 3 having 32 high-resolution sensors 3, 3′ . . . in a textile belt (Pg. 14 in discussion of Fig. 2).
The corresponding structure for the “device for assigning …, dividing …, and assigning …” is best understood from the specification as at least: programming in control unit 21 (Pg. 14-16 discussion of Fig. 2).
The corresponding structure for the “device for determining …” is best understood from the specification as at least: programming in control unit 21 (Pg. 16).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novotni et al. (U.S. Pub. 2016/0008561).
Regarding claim 1, Novotni discloses a system (Fig. 1; ¶0069) for real-time determination of a local strain of a lung during artificial ventilation using a ventilator (e.g. ¶¶0072-0100), wherein the system comprises a device for electrical impedance tomography (EIT) (Fig. 1 #30 – belt with electrodes; ¶0069), which device is configured to capture an electrical impedance distribution along at least one two-dimensional section through a human thorax (e.g. Fig. 2a; ¶0072), and further comprises a device (processing required for analysis of Figs. 2a-4e; ¶¶0069-0100) for assigning the captured electrical impedance distribution (e.g. data used to create Figs. 2a & 2b; ¶¶0070-0073), dividing the captured electrical impedance distribution at different times during the artificial ventilation into a multiplicity of EIT pixels (e.g. preparation of pixels shown Figs. 2a & 2b; ¶0073), and assigning a specific value of the electrical impedance at a specific time to a specific EIT pixel (e.g. pixel shading shown Figs. 2a & 2b; ¶¶0075-0077).
Regarding claim 2, Novotni discloses a device for determining a local strain value (required for display of any of Figs. 2c-2e; ¶¶0076-0082), which device is configured to determine at least one end-inspiratory electrical impedance (ZINSP) of the specific EIT pixel (Fig. 2a; ¶0073) and one end-expiratory electrical impedance (ZEXSP) of the specific EIT pixel (Fig. 2b; ¶0073).
Regarding claim 3, Novotni discloses the device is configured to form a local tidal volume reference value (delta Z) of the specific EIT pixel as a difference between an end-inspiratory electrical impedance (ZINSP) and an end-expiratory electrical impedance (ZEXSP) (any of Figs. 2c-2e; ¶¶0076-0082).
Regarding claim 4, Novotni discloses the device is configured to form a local tidal volume reference value (delta Z) of the specific EIT pixel as a difference between an end-inspiratory electrical impedance (ZINSP) and an end-expiratory electrical impedance (ZEXSP) by subtracting the end-expiratory electrical impedance (ZEXSP) from the end-inspiratory electrical impedance (ZINSP) (any of Figs. 2c-2e; ¶¶0076-0082).
Regarding claim 5, Novotni discloses the device is configured to form a preliminary strain value (STRVORL) (e.g. Fig. 2c; ¶0076) of the specific EIT pixel by dividing a local tidal volume reference value (delta Z) (¶0076; impedance threshold of 0.5 is the same as dividing by two) by an end-expiratory electrical impedance (ZEXSP).
Regarding claim 6, Novotni discloses the device is configured to form a relative strain value (STRRELATIV) (e.g. Fig. 2c; ¶0076) of the specific EIT pixel by normalizing a preliminary strain value (STRVORL) (data for Figs. 2a-2b; ¶¶0073, 0076) to a reference strain value (STRREF) (thresholds discussed in ¶¶0076, 0079, 0081 provided a normalization).
Regarding claim 7, Novotni discloses the device is configured to normalize a preliminary strain value (STRVORL) (data for Figs. 2a-2b; ¶¶0073, 0076) to a quotient of a local tidal volume reference value (delta Z) (¶0076; impedance threshold of 0.5 is the same as dividing by two) and an end-expiratory electrical impedance (ZEXSP) (e.g. used to derive Fig. 2c; ¶0076) of the specific EIT pixel at a specified positive end-expiratory pressure (PEEP) (¶¶0083, 0089, 0093).
Regarding claim 9, Novotni discloses the device for electrical impedance tomography (EIT) is coupled to the ventilator or is part of the ventilator (Fig. 1 #10; ¶0057).
Regarding claim 10, Novotni discloses a system (Fig. 1) for automatically setting a value specified by a ventilator (Fig. 1 #10; ¶0057), wherein the system comprises the system of claim 1 (see above) and a closed-loop control device that is configured to adapt a value specified by the ventilator on the basis of relative strain values (STRRELATIV) formed (¶¶0023, 0025, 0059-0060; responding to such strain as shown in Figs. 2c-2e, 3c-3e, 4c-4e; ¶¶0076-0082).
Regarding claim 15, Novotni discloses a ventilator (Fig. 1 #10; ¶0057), configured and embodied for use in the system of claim 1.
Regarding claim 17, Novotni discloses the ventilator is configured and embodied to perform the local strain of the lungs, which causes a respiration-dependent deformation of the lung tissue, using EIT information at a pixel level (¶¶0023, 0025, 0059-0060).
Regarding claim 18, Novotni discloses the ventilator is configured and embodied to perform a determination of the local strain of the lung using EIT information at a pixel level (e.g. Figs. 2a-2e), by virtue of a tidal volume of each pixel being determined from its respective change in impedance (delta Z) during a respiratory cycle (e.g. Fig. 2c; ¶0076 – difference between end inspiratory impedance and end expiratory  impedance is indicative of tidal volume) and said tidal volume thereupon being related to its respective end-expiratory volume (Fig. 2c relates to end-expiratory volume), which corresponds to its impedance value at the end of expiration (EELI) (Fig. 2c relates to impedance at the end of expiration).
Regarding claim 19, Novotni discloses the ventilator comprises at least one controllable respiratory gas source (¶0058), a (programmable) control device (closed-loop control device) (same as “device for assigning …” in claim 1 above, see also at least ¶0034), and at least one sensor device for determining pressure and/or flow of a respiratory gas (¶0062), wherein the control device drives the respiratory gas source for specifying a first predetermined ventilation pattern (in respect of pressure, flow, volume, frequency) (e.g. ¶¶0089-0092 – base required before any automated changes), wherein the ventilator further comprises at least one sensor device (same as “device for electrical impedance tomography (EIT)” in claim 1 above) that is spatially separated from the ventilator and communicates with the control device of the ventilator, wherein the sensor device is configured to generate electrical potentials and/or to non-invasively determine the electrical impedance (EI) of a body section and to determine and transfer the sensor measured values to the control unit (Fig. 1; see claim 1 above), wherein the control device evaluates the sensor measured values of the El sensor device for the purposes of determining the current strain of the lung during the ventilation with the first predetermined ventilation pattern and wherein the control device drives the respiratory gas source for specifying a second ventilation pattern (e.g. ¶¶0089-0092 – result of automated changes), which differs from the first ventilation pattern in terms of pressure and/or flow and/or volume and/or frequency, wherein the control device evaluates the sensor measured values of the El sensor device for the purposes of determining a resultant strain or strain of the lung during the ventilation with the second ventilation pattern (e.g. ¶¶0089-0092 – automated changes will be iterative).
Regarding claim 20, Novotni discloses the control device adapts at least one pressure or a ventilation pattern in such a way that the strain is reduced and/or increases the PEEP in order to reduce the strain and/or specifies the pressure during expiration based on the strain (e.g. ¶¶0089-0092 – automated changes).
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-12, 14, and 16 are allowed. Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, Novotni fails to teach or suggest all requirements of the instant claim. Specifically, the instant claim sets forth a particular series of data analysis steps performed on EIT data when determining local strain. Novotni teaches capturing a set of end inspiratory impedance data (e.g. Fig. 2a; ¶0073) and a set of end expiratory impedance data (e.g. Fig. 2b; ¶0073). Novotni then takes a difference of those data sets and performs a comparison against a defined threshold to determine how to shade a final image (e.g. Figs. 2c-2e; ¶¶0076-0082). Those steps in Novotni fail to adequately teach or suggest the complete series of analysis required by the instant claim (e.g. “form a preliminary strain value (STRVORL) of the specific EIT pixel by dividing the local tidal volume reference value (delta Z) by the end-expiratory electrical impedance (ZEXSP)” and “form a relative strain value (STRRELATIV) of the specific EIT pixel by normalizing the preliminary strain value (STRVORL) to a reference strain value (STRREF).”
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 11, Novotni fails to teach or suggest all required steps of the method for determining a local strain of a lung during artificial ventilation recited in the instant claim. The instant claim generally recites as a method the same limitations as system claim 8. The instant claim is thus allowed over the prior art for the same reasons as discussed above in regard to claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785